DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-19 are pending and under current examination. 
Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 9,024,010 B2). 
Determining the scope and contents of the prior art
Weber teaches a process of making a compound of formula III using same reaction steps, reagents and reactants as in the instant claims- reacting compound same as formula I of the instant claims with a isopropyl magnesium bromide or chloride with lithium chloride (see col 6, lines 42-46)-making an organometallic compound and reacting it with compound same as formula II of the instant claims followed by subsequent reaction of the adduct from previous step with a compound R’OH (abstract, entire patent, examples and claims). Further, the cited prior art teaches using compound of formula III in making compound same as formula IV of the instant claims by reacting with a reducing agent (abstract, entire patent, examples and claims).     
Ascertaining the differences between the prior art and the claims at issue
Weber teaches applicants’ process of making same compound using same reagents and reaction steps as in the instant claims, however, the cited prior art is silent about any iron content in reaction mixture in any of the steps, such as “do not exceed a mole ratio of 40ppm”; or material of equipment surface ---resistant against iron releasing or leaching or --- more than 10% of iron or; process is carried out in equipment with surfaces.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of iron content in reaction mixture in any of the steps, such as “do not exceed a mole ratio of 40ppm”; or material of equipment surface ---resistant against iron releasing or leaching or --- more than 10% of iron or; process is carried out in equipment with surfaces.. Weber’s teaching of reaction steps with no iron content in any of its reaction steps reads on the claim limitations “do not exceed a mole ratio of 40ppm”. Further, in general the reactions in labs are carried out in reaction vessel made up of glass material with surfaces, which is free of any iron content or vendor’s recommended reaction vessels for handling particular reactants of a reaction. Although Weber is silent about description of equipment used for carrying out the reaction, it would have been prima facie obvious to a person of ordinary skill in the art to carry reaction in a glass vessel having no iron content or a proper reaction vessel for handling corrosive or harsh chemicals as recommended by vendors. Thus given the guidance by the cited prior art and a routine practice in the art, it would have been prima facie obvious to a person of ordinary skill in the art to use proper equipment material while using harsh reagent in the reaction or according to the guidance provided by the manufacturer of such reagents.  Thus the cited prior art meets all limitations of the instant claims. 
Therefore, all the claimed elements were known in the prior art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Weber teaches applicants’ process of making same compound using same reagents and reaction steps as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success to carry the reaction as taught by the above cited prior art in a suitable reaction vessel recommended by the manufacturer of harsh or corrosive chemicals. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 9,024,010 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-19, in the instant application is fully disclosed and is covered by the claims 1-3 and 7 of U.S. Patent No. 9,024,010 B2. Since the patent and the instant application are claiming common subject matter, of a process of making same compound using same reagents and reaction steps with a difference that the patent is silent about any iron content in reaction mixture in any of the steps, such as “does not exceed 40ppm” or material of equipment surface “does not have more than 10% of iron or resistance against iron releasing or leaching. 
With regard to the above difference of iron content in reaction mixture in any of the steps, such as “does not exceed 40ppm” or material of equipment surface “does not have more than 10% of iron or resistance against iron releasing or leaching. 9,024,010 B2 teaching of reaction steps with no iron content in any of its reaction steps reads on the claim limitations of the applicant pertaining to “does not exceed 40ppm”. Further, in general the reactions in labs are carried out in reaction vessel made up of glass material, which is free of any iron content. Although 9,024,010 B2 is silent about description of equipment used for carrying out the reaction, it would have been prima facie obvious to a person of ordinary skill in the art to carry reaction in a glass vessel having no iron content or a proper reaction vessel for handling corrosive or harsh chemicals as recommended by vendors. Thus given the guidance by the 9,024,010 B2 and a routine practice in the art, it would have been prima facie obvious to a person of ordinary skill in the art to use proper equipment material while using harsh reagent in the reaction or according to the guidance provided by the manufacturer of such reagents.  
Thus the difference, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Response to Arguments
Applicant’s remarks and amendment filed on 11/05/2020, have been fully considered but not found persuasive.
Applicant argues that Weber do not relate to lab experiment, for which glass vessels would be used routinely. Applicant argues that Weber mentions a robust process and a person of ordinary skill in the art would be aware of the fact that glass vessels are not suitable for such purposes. Applicant argues that the Examiner’s statement that vendor’s recommended reaction vessel is not substantiated by evidence. Applicant further argues over ODP rejection with same reasoning as for obviousness.
This is not found persuasive and applicant’s claims are found obvious over the cited prior art. This is because (1) If Weber would have mentioned equipment, the rejection would have been anticipation instead of obvious; (2) Chemical reactions have been carried for over a century and are carried in reaction vessel with surfaces; (3) It is routine in the chemical art to not to select reaction vessels made up of iron to carry a reaction with corrosive reactants or reaction forming byproducts of corrosive nature; (3) early established small scale process is generally scaled up and again carried in reaction vessels such as glass or a suitable material not reacting with reactants, products of the reaction and can handle conditions of reaction; (4) applicant only argued but provided no evidence that reactions, such as taught by Weber have been carried out in reaction vessels reactive to the chemicals of reaction; The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument  and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration; (5) the education level of ordinary skill in chemical art is high MS, Ph.D. and postdoc;  (6) The Examiner never stated inherent clause but provided obviousness reasoning that a person of ordinary skill in the art will do a reaction with surfaces (as reactions are not done in air); and in a suitable equipment not reactive to chemicals of the reaction, such as glass equipment (used for most of the reactions) or special equipment recommended by vendor to handle hazardous chemicals, such as azide etc. (7) the same argument is applicable for ODP rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623